U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Registration Statement under the Securities Act of 1933 Healthway Shopping Network, Inc. (Name of small business issuer in its charter) Florida 3661 & 3669 75-3262502 (State or other jurisdiction of incorporation or organization) (Primary Standard IndustrialClassification Code) (I.R.S. EmployerIdentification No.) Healthway Shopping Network, Inc. 8895 N. Military Trail Suite 203B PalmBeach Gardens, FL 33418 (Address and telephone number of principal executive offices) Cleveland Gary, CEO 8427 Alister Boulevard W. Palm Beach Gardens, FL 33418 (Name, address and phone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer p Accelerated Filer p Non-accelerated Filer p (Do not check if a smaller reporting company) Smaller reporting company p Calculation of registration fee Title of Each Class Of Securities To Be Registered AmountToBe Registered Proposed Maximum Offering PricePerShare(1) Proposed Maximum Aggregate OfferingPrice(1) Amountof RegistrationFee Common stock, $.0000001 par value per share $ $ $ (1) Fee calculated in accordance with Rule 457(c) of the Securities Act of 1933. Proposed offering price used for calculating the registration fee. The registrant hereby amends this Registration Statement on the date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on the date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The Registrant may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus,Subject to completionFebruary 1st , 2010 HEALTHWAY SHOPPING NETWORK INCORPORATED 7,500,000 Shares of Common Stock Healthway ShoppingNetwork Incorporated is offering a maximum of 7,500,000 shares of our common stock at $.75 per share, in a best effort, direct public offering, by our officers and directors. The offering will terminate within 90 days from the date of this prospectus. At our sole discretion, we may extend the offering for up to an additional 90 days. There are no minimum purchase requirements for each investor. The Company intends to establish a public market for the shares being offered herein by listing on the OTC Bulletin Board.Once the Company is able to meet the requirements for listing on the American Stock Exchange, it fully intends to become listed on such exchange.However, there is no guaranty or certainty that the Company will ever meet such requirements. The shares being offered are highly speculative and they involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See "Risk Factors" beginning on page 4. PricetoPublic UnderwritingDiscounts andCommissions(1) Proceedsto Company(2) Per Share $ $
